 



Exhibit 10.1
Execution Copy
FIRST AMENDMENT TO AMENDED AND RESTATED LICENSE AGREEMENT
     This First Amendment to Amended and Restated License Agreement (this
“Amendment”) is entered into effective as of June 13, 2007 (the “Amendment
Date”) by and between Ramot at Tel Aviv University, Company Registration
No. 51-066714-0, a corporation duly-organized and existing under the laws of the
State of Israel (“Ramot”) and EPIX Pharmaceuticals, Inc., a corporation
duly-organized and validly existing under the laws of the State of Delaware, as
successor-in-interest to Predix Pharmaceuticals Holdings, Inc. (“EPIX”; Ramot
and EPIX are hereinafter each a “Party” and are collectively the “Parties”).
     WHEREAS, the Parties entered into that certain Amended and Restated License
Agreement dated May 20, 2004 (the “Agreement”); and
     WHEREAS, the Parties now desire to amend the Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows.
     1. Definitions. Capitalized terms used but not defined herein shall have
the meaning ascribed to them in the Agreement.
     2. Amendment of Agreement. Effective as of the Amendment Date, Section 1.26
of the Agreement is hereby deleted in its entirety and replaced with the
following text:
“1.26 “Sublicense Income” shall mean all amounts and other consideration
received by EPIX or an Affiliate of EPIX, in connection with a Sublicense,
excluding loans given at prevailing market conditions, research funding
specifically committed to cover costs actually incurred by EPIX in the research
and development of Licensed Products under and in accordance with detailed
budgets and workplans included in bona-fide sublicense agreements with
Sublicensees solely to the extent such funding does not exceed the actual cost
of performing the research (if reimbursement exceeds such costs only the excess
amount will be “Sublicense Income”) and equity investments in EPIX to the extent
made at fair market value (if the investment exceeds the fair market value, only
the excess amount will be “Sublicense Income”); provided that in the event that
EPIX or an Affiliate of EPIX receives non-monetary consideration in connection
with any such Sublicense or in the case of transactions not at arm’s length,
Sublicense Income shall be calculated based on the fair market value of such
consideration or transaction, assuming an arm’s length transaction made in the
ordinary course of business. For purposes of this definition, the term “fair
market value” with respect to EPIX equity means (i) if EPIX stock is publicly
traded on a national securities exchange (including the Nasdaq National Market),
the average closing price of such EPIX stock for the [********] trading days
prior to the [********] Sublicense or the Sublicensee’s equity investment in
EPIX, whichever is the first to occur; or (ii) if EPIX’s stock is only publicly
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 



--------------------------------------------------------------------------------



 



traded in an over the counter market, the average of the closing bid and asking
prices for such stock for the [********] trading days prior to the [********]
Sublicense or the Sublicensee’s equity investment in EPIX, whichever is the
first to occur, or (iii) if EPIX stock is not publicly traded, the value of EPIX
equity as determined in good faith by the Board of Directors of EPIX taking into
consideration the value most recently paid by a Third Party for shares of such
equity and any material events that have occurred subsequent to such purchase.
For the purpose of the foregoing definition, the term “EPIX stock” and “EPIX
equity” shall include the stock or equity of any permitted assignee of EPIX’s
rights and obligations hereunder pursuant to Section 11.3 of this Agreement.”
     3. Payments. Reference is made hereby to that certain Development and
License Agreement entered into among SmithKlineBeecham Corporation, doing
business as GlaxoSmithKline, Glaxo Group Limited and EPIX Pharmaceuticals, Inc.
dated December 11, 2006 (the “GSK Agreement”). The Parties hereby agree and
acknowledge the purchase by GSK of seventeen million five hundred thousand
dollars ($17,500,000) worth of EPIX common stock in connection with the closing
of the transaction described in the GSK Agreement (the “Equity Investment”).
Within thirty (30) days following the Amendment Date, EPIX will pay Ramot
[********] . The Parties agree that such payment (together with the amount of
[********] already paid to Ramot in connection with the Equity Investment,
receipt of which is hereby confirmed) shall constitute timely payment in full
under the Agreement of all amounts owed to Ramot in connection with the Equity
Investment.
     4. Confirmation of Terms. The remainder of the Agreement shall continue in
full force and effect in accordance with its terms.
     IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed
by their duly-authorized representatives as of the Amendment Date.

              EPIX PHARMACEUTICALS, INC.   RAMOT AT TEL AVIV UNIVERSITY LTD.
 
           
By:
  /s/ Kim C. Drapkin   By:   /s/ Yehuda Niv
 
           
 
  Name: Kim C. Drapkin       Name: Yehuda Niv
 
  Title: CFO       Title: CEO
 
           
 
      By:   /s/ Ze’ev Weinfeld
 
           
 
          Name: Ze’ev Weinfeld
 
          Title: Executive Vice President
Business Development

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 